Citation Nr: 1727911	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  14-39 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for hearing loss for accrued benefits purposes.

2. Entitlement to service connection for tinnitus for accrued benefits purposes.


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 1942 to October 1945.  He died in February 2012.  The Appellant in this case is the sister of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota (hereinafter Agency of Original Jurisdiction (AOJ)).  

The case has now come before the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1. The Appellant is not the surviving spouse, child, or parent of the Veteran; thus she is ineligible to receive payment of accrued benefits in excess of any expenses incurred due to the Veteran's last sickness or burial.

2. There is no competent evidence of record to indicate that the Veteran was diagnosed with hearing loss at any point during the appeal period.

3. There is no competent evidence of record to indicate that the Veteran was diagnosed with tinnitus at any point during the appeal period.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.385 (2016).

2. The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§ 3.159 (2016).

In this case, the AOJ sent the Appellant a letter in March 2014, informing her of the information and evidence needed to substantiate the claims.  In her VA Form 9, the Appellant indicated that the Veteran had not been provided notice with the type of information he needed to provide until after his death.  A review of the record shows that prior to his death, the Veteran was provided with a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA).  On this form, the Veteran was required to list sources of information that VA could contact in order to obtain evidence related to the pending claim.  As such, the Veteran had some indication of the type of evidence he could provide in support of his claim.  Moreover, as the Veteran is deceased, he is no longer the appellant in this case, and any notice errors should be corrected with the current appellant, which in this situation is the Veteran's sister, designated "Appellant." In that regard, the Appellant was provided proper notice in the March 2014 letter, which corrects any harm that may have resulted from the possible deficiencies in notice prior to this time.  The Board finds that VA has satisfied its duty to notify in this matter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159 (c)(4).
VA attempted to obtain the Veteran's Service Treatment Records (STRs), but was informed by the National Personnel Records Center (NPRC), that the records were fire related and could not be recovered.  In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401   (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  The AOJ informed the Appellant in an April 2014 letter that it was experiencing difficulty in obtaining service records, and asked her to submit any STRs in her possession.  She did not provide any such records.  However, with respect to post-service medical records, the claims folder contains the Veteran's private treatment records.  As such, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Appellant's claims.  Moreover, as noted in greater detail below, the Appellant must rely on the evidence of record at the time of the Veteran's death in order to be successful in her claims.  There is no indication of any other outstanding VA or Federal records which have not been obtained, and the Appellant is legally precluded from providing new evidence in support of her claims for accrued benefits.

The Board realizes the Veteran was not provided a VA compensation examination in response to his claims, nor has a medical nexus opinion been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. 
§ 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A (d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance.

Here, there is no competent and credible evidence suggesting the Veteran's disabilities had their onset in service, have been persistent or recurrent since service, were manifest to a compensable degree within one year of service discharge, or are related or attributable to his service-including combat service.  The Veteran may have participated in combat service during World War II, but there is no diagnosis of hearing loss or tinnitus related to combat and, due to the Veteran's death, an examination is not possible.  Here, the mere assertion of entitlement to VA benefits is insufficient to trigger the duty to provide an examination or get an opinion.  Waters, 601 F.3d 1274 (Fed. Cir. 2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The matters on appeal are thus ready to be considered on the merits.

Applicable Law and Regulations

Periodic monetary benefits under laws administered by VA, to which an individual was entitled to at the time of death under existing ratings or decisions, or those based on evidence in the file at the time of death and due and unpaid, shall, upon the death of such individual be paid as follows: Upon the death of a Veteran to the living person first listed below: (A) The Veteran's spouse; (B) The Veteran's children (in equal shares); (C) The Veteran's dependent parents (in equal shares).  Upon the death of the spouse or in the case of a remarried surviving spouse, to the children of the deceased veteran.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness and burial.  38 U.S.C.A. § 5121(a)(2), (3), (5); 38 C.F.R. § 3.1000(a).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2)  in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels, and pure tone thresholds above 20 decibels may demonstrate hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016).  However, hearing loss does not equate as being a "disability" for VA purposes.  McKinney, 28 Vet. App. at 24-5.  Specifically, hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033-01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  Id.  Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence.  Id.  

The Federal Circuit has held that the presumption found in section 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The Federal Circuit explained that with the presumption, the Veteran did not have to attempt to establish that the event during service led to a disability following service but instead only had to show that the disability incurred in service was a chronic condition that persisted in the years following active duty.  Id. at 999-1000.

Analysis

The Veteran's Form DD-214, Certificate of Release or Discharge from Active Duty, indicates that he was awarded the Combat Infantryman's Badge in February 1945.  As noted above, the Veteran's STRs were unavailable, however VA did obtain some records from the Office of the Surgeon General, Department of the Army.  These records show that the Veteran was admitted to a hospital in September 1944, where he was diagnosed with Sandfly fever (Pappataci fever).  In April 1944, the Veteran was diagnosed with a disease related to his genital organs.  The claims file does not contain any other records from service.

In his November 2011 claim, the Veteran indicated that his hearing loss and tinnitus resulted from his combat related service.  A review of the Veteran's medical records shows that in April 2006, the Veteran reported decreased hearing, but denied having ear pain.  In May 2006, his physician noted that he had a long history of vertigo.  In a May 2009 record, the physician noted that the Veteran did have some problems
with hearing, however in a subsequent May 2009 record from a few days later, the physician noted that there were some signs of otitis externa and the Veteran was given drops for an ear infection.  The Veteran's medical records revealed no diagnosis of hearing loss or tinnitus.

In an October 2014 letter written on behalf of the Appellant by C.A., it was noted that the Veteran exhibited hearing loss at the time he returned from service.  However, the Veteran refused to file a claim at the time because he did not feel that his country owed him anything.

After reviewing the evidence of record, the Board finds that the Veteran was not entitled to service connection for hearing loss and tinnitus, and thus the Appellant is not entitled to any accrued benefits resulting from those claims.  As a preliminary matter, the Appellant is not entitled to any accrued benefits in excess of last sickness or burial expenses for the Veteran because she is not the surviving spouse, child, or dependent parent of the Veteran.  See 38 U.S.C.A. § 5121(a)(2), (3), (5); 38 C.F.R. § 3.1000(a).  Regardless, the Veteran was not entitled to service connection for hearing loss or tinnitus, thus rendering the issue of entitlement to burial or last sickness expenses moot.

Although there is evidence in the record that might have fulfilled the in-service occurrence or injury requirement for service connection based upon the combat presumption, the medical evidence of record does not include a diagnosis of hearing loss or tinnitus at any point during the appeal period.  In this regard, while the Veteran's private medical records indicated some reports of hearing loss, these records do not contain an actual diagnosis of any specific hearing related disorder.  The evidence of record does not show that under VA laws and regulations, the Veteran exhibited a hearing loss disability.  See 38 C.F.R. § 3.385.  The record does not reflect that the Veteran underwent any audiological evaluations, including audiometric and word list testing.  These components are required, in order to determine whether the Veteran has a current hearing loss disability.  See 38 C.F.R. 
§ 3.385.  Thus, the Veteran had no hearing loss disability and would not have been entitled to service connection for bilateral hearing loss.

The Board notes that the Veteran was competent to testify as to symptoms of hearing loss and the date of its onset, as such facts were within his personal observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's report of decreased hearing acuity was credible, however, with regard to the issue of whether his decreased hearing acuity rose to the level of hearing loss disability per VA standards (38 C.F.R. § 3.385), the Board places greater probative value on the audiometric and word list testing which provides an objective, accurate measurement of hearing acuity.  Palczewski v. Nicholson, 21 Vet.App. 174 (2007) (VA's regulation defining hearing loss disability, 38 C.F.R. § 3.385, for VA purposes upheld). Regrettably, because the record does not contain such testing, the Board cannot find that the Veteran had a hearing loss disability for VA purposes.

Likewise, the evidence of record does not show that the Veteran had tinnitus.  Besides the Veteran's claim for service connection, the record does not show any complaints of tinnitus or related symptoms.  As discussed above, tinnitus is a unique disability perceptible in most cases only to the claimant.  The record reflects that the Veteran claimed to manifest tinnitus, but did not report any symptoms of tinnitus at all during the appeal period.  Accordingly, despite the Veteran's own assertion that he should have been entitled to service connection for tinnitus, the evidence of record is no consistent as to the presence of tinnitus, and does not credibly show that the Veteran actually had tinnitus.  As such, service connection for the purposes of accrued benefits is unwarranted.

In the absence of proof of a disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence, therefore, weighs against the claim of service connection for hearing loss and tinnitus for accrued benefits purposes, and the benefit-of-the-doubt rule does not apply in this case.  As such, this claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER


Entitlement to service connection for hearing loss for accrued benefits purposes is denied.

Entitlement to service connection for tinnitus for accrued benefits purposes is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


